DETAILED ACTION
This action is in response to applicant’s amendment filed on 01 February 2021.  Claims 21-40 are now pending in the present application and claims 1-20 are cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US 10,187,497) discloses systems and methods for performing data frame configuration on the physical layer for high-data rate wireless local area networks (WLANs).
Sanderovich et al. (US 10,321,487 B2) discloses technique for increasing throughput for channel bonding.
Eitan et al. (US 2016/0309457 A1) discloses apparatus and method for generating and transmitting data frames.
Eitan et al. (US 2016/0330738 A1) discloses system and method for transmitting data payload in WB SC, aggregate SC, duplicate SC, OFDM transmission frames.
Cordeiro (US 9,872,206 B2) discloses methods and apparatus for dynamic bandwidth management in millimeter wave systems.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
26 March 2021